Sutherland, J.
The case of The People vs. DeMill, 15 Mich., 164, is cited in support of the demurrer. That ease is not applicable ; it does not declare what allegations of a defendant’s corporate existence are necessary in a declaration. The corporation was not a party to that proceeding.
The statute referred to, § 4889, O. L., offers certain advant*48ages to the pleader — see section 4840, C. L. — but it has not been regarded as superceding the mode of declaring, for, or against a corporation, permitted before that statute was passed, Onondaga Co. Bank, vs. Carr, 17, Wend, 443; LaFayette Ins. Co., vs. Rodgers, 30, Barb. 491; Kennedy, vs. Colten, 28, Barb. 59; Union Ins. Co., vs. Osgood, 1, Duer, 707; Leghte vs Everett, 5, Bosworth 716; 2 R. S. New Y. 459, Section 13. ’
A corporation may be declared against by the name by which it is known, without alleging it to be chartered or incorporated, if the description implied amounts to an allegation that the defendant is a corporate body, Angel & Ames, on Cor Sec., 649; Woolf, vs. The City Steam Boat Co., 62 Eng. Com. L., 101.
The demurrer overruled. Leave will begranted to withdraw he demurrer, and plead in 20 days, on paying the costs of the demurrer.